Citation Nr: 1402980	
Decision Date: 01/24/14    Archive Date: 01/31/14

DOCKET NO.  10-22 504	)	DATE
	)
	)
	
On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction.

2.  Whether new and material evidence have been received to reopen the claim of entitlement to service connection for bilateral hammertoes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Berry, Counsel




INTRODUCTION

The Veteran served on active duty from June 1979 to June 1983 and from May 1984 to May 1992.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in September 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The  issue of whether a May 2007 rating decision that denied entitlement to service connection for hammertoes should be revised or reversed on the grounds of clear and unmistakable evidence (CUE) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

This appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that service connection for erectile dysfunction is warranted as he believes it is attributed to his service-connected hypertension.  The Veteran was provided with a VA examination in April 2010 where the examiner asserted that it is not possible to state without resort to pure speculation that the Veteran's erectile dysfunction is secondary to or exacerbated by his service-connected hypertension as the Veteran has multiple risk factors for that disorder.  However, a medical record dated in August 1990 indicates that the Veteran's erectile dysfunction may be related to medication used to treat the Veteran's hypertension.  The examiner did not provide an opinion on whether any medication used to treat the Veteran's hypertension caused or aggravated the Veteran's erectile dysfunction.  Furthermore, although the Veteran has not specifically alleged that his erectile dysfunction is directly related to active military service, the Veteran reported in the April 2010 VA examination that he has had erectile dysfunction "on and off" since 1987.  This indicates that the Veteran's symptoms of erectile dysfunction began during active military service.  Furthermore, the Veteran's service treatment records show that the Veteran complained of some difficulty with erections in August 1990.  The physician noted that it was not clear if this was secondary to Clonidine (which was prescribed to treat his hypertension).  As the evidence of record indicates that the Veteran had symptoms of erectile dysfunction in service with recurrent symptoms since discharge from service, the Board finds that the Veteran should be provided with another VA examination to determine if the Veteran's hypertension had its onset in service or is otherwise related to active military service.  

An August 2006 VA treatment record shows that the Veteran reported that he received treatment for his erectile dysfunction from a physician at Richmond Health Center prior to establishing care through the VA in August 2006.  These records have not been associated with the claims file.  In addition, the most recent VA treatment record associated with the claims file is dated in March 2011.  VA has a duty to assist the veteran in obtaining relevant records, including private treatment records that the veteran has adequately identified.  38 U.S.C.A. § 5103A(c).  Furthermore, with respect to VA treatment records, all such records are constructively part of the record before the Board even when they are not actually contained in the record.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  Thus, the Board finds that a remand is necessary to attempt to elicit from the Veteran the necessary consent and to obtain any outstanding private and VA treatment records.

With respect to the Veteran's claim to reopen entitlement to service connection for bilateral hammertoes, the Board notes that the Veteran raised the issue of clear and unmistakable error (CUE) in the May 2007 rating decision that denied entitlement to service connection for hammertoes.  The claim to reopen entitlement to service connection for bilateral hammertoes is inextricably intertwined with that CUE claim.  As such, the Board will defer action on the claim to reopen entitlement to service connection for bilateral hammertoes until after adjudication of the CUE claim.  See Harris v. Derwinski, 1. Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1. Contact the Veteran and elicit from him the appropriate information and the consent to obtain any outstanding private treatment records with respect to his erectile dysfunction and hammertoes, to include any outstanding treatment records from a private physician at Richmond Health Center.  After securing the appropriate consent from the Veteran, VA should attempt to obtain any such treatment records that have not previously been associated with the Veteran's VA claims folder. 

2. Attempt to obtain and associate with the claims file any outstanding VA treatment records from the VAMC in Cleveland, Ohio related to the Veteran's erectile dysfunction and hammertoes from March 2011 to the present.  A response, negative or positive, should be associated with the claims file.  Requests must continue until the RO/AMC determines that the records sought do not exist or that further efforts to obtain those records would be futile.

3. After the above has been completed and any outstanding treatment records have been associated with the claims file, schedule the Veteran for a VA examination for his service connection claim for erectile dysfunction.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination and the examination report should reflect that such review was made.  All indicated tests and studies should be accomplished.  The examiner should provide an opinion on whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's erectile dysfunction had its onset during active military service or is otherwise related to active military service to include the documented in-service complaint of difficulty with erections in August 1990.  If the examiner's opinion is negative, then the examiner is asked to provide an opinion on whether it is at least as likely as not that the Veteran's erectile dysfunction was caused by OR aggravated by (chronically worsened by) the Veteran's service-connected hypertension to include any medication to treat such disorder.  

Please provide an explanation for all conclusions reached.  As part of his or her rationale, the examiner should discuss the Veteran's lay statements of recurrent symptoms of erectile dysfunction since active military service.

4. Upon completion of the foregoing, readjudicate the Veteran's claim of entitlement to service connection for erectile dysfunction, based on a review of the entire evidentiary record.  After completing the adjudication of the claim of whether there was clear and unmistakable evidence in the May 2007 rating decision that denied entitlement to service connection for bilateral hammertoes, adjudicate, if necessary, the claim to reopen entitlement to service connection for bilateral hammertoes.  If the benefits sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto. Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).




